DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant recites “applying Likert scale measurements to grade subjective judgments as numeric rankings for at least some features in the plurality of features”. However, applicant has not disclosed how Likert scale measurements will be derived as intended by the applicant, because, as known to one of ordinary skill in the art at the time of invention, Likert Scale (a multipoint scale) is used to allow individuals to express how much they agree or disagree with a particular statement (feature), and allows respondents to indicate their positive-to-negative strength of agreement regarding the statement (feature).

Claim Rejections - 35 USC § 101
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 25 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 14, 23 and 25 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to performing valuation of a property using comparative sales information of a similar property and taking into considerations features of the property with their weighted value to derive an appraised value of the property, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites using a computing device with a processor, database and computer executable instruction to user specific formulae to derive the appraised value of a specific property. SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
As for dependent claims 5-12 and 15-22,  these claims recite limitations that further how values of different features (variables) will be assigned and used in performing mathematical calculations to determine appraised value of a specific property. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 2-4, 10-13 and 20-21, claimed invention recites limitations directed to what features will be considered to identify similar properties, what features of the identified similar properties will be considered to calculate appraised value of the property.
As for dependent claims 5-9, 15-17, 19 and 24, claimed invention recites limitations directed to which commercially known mathematical or statistical formulae will be used to calculate appraised value of the property.
As for dependent claim 18, claimed invention recites limitations directed to how data will be read from a data base and used for the calculation of an appraised value of a property.
These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7 – 15 and 18 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sklarz et al. US Publication 2002/0087389 in view of Godbee US Publication 2014/0289136 and Mathews Haynes generated Appraisal of a property labeled as Sample of an Appraisal hereinafter referred to as Haynes.

Regarding claims 1,Sklarz teaches an automated system and method for valuating a subject property (e.g. real estate), the method comprising: 
accessing comparison property data from a comparison property database, wherein the comparison property data includes comparison property identifiers for a plurality of comparison properties and a plurality of features, and each comparison property identifier corresponds to at least one feature from among the plurality of features (Sklarz, The Value Your Home ("VYH") invention sources data via a data bus or data communications network (e.g., the Internet) from one or more local and/or remote sources, e.g., Multiple Listing Services ("MLS"), real property tax records, geographic information services ("GIS"), etc.) [Sklarz, 0014]; 
selecting a set of comparison properties from the plurality of comparison properties by further selecting a plurality of search and similarity parameters, wherein the set of comparison properties comprise comparison properties most similar to the subject property (Sklarz discloses that Sales price prediction is essentially synonymous with valuation. Sales price prediction can rely on many types of valuation methodologies, but the most common types are comparable market analysis and trend analysis. "Comparable market analysis" predicts a sale price based on actual ("historic") sales prices of similar properties, where "similar" has a range of meanings. "Similar" can include a geographic area surrounding a subject property, or neighborhoods with similar attributes located elsewhere in the city, state, nation, or geographic radius. "Similar" can also include physical attributes of a structure, e.g., number of bedrooms, total living area, swimming pool area, number of parking spaces, etc. "Similar" can further include proximity to certain types of infrastructure, e.g., K-12 schools, universities, public parks, freeway interchanges, libraries, etc.) [Sklarz, 0007]; and 
executing a set of computer-executable instructions stored on one or more non-transitory computer readable media, wherein when executed by at least one processor (Sklarz, at least one computer comprising at least one processor operatively connected to at least one non-transitory, computer readable medium, the at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein when executed by the at least one processor the computer executable instructions carry out a set of steps defining an automated valuation model for appraising and valuing a subject property) [Sklarz, 0047], the computer-executable instructions carry out the following steps: 
Sklarz does not explicitly teach adjustment of feature scores to produce feature score values. However, Godbee teaches system and method for The fair market rent (FMR) is used in the calculation to determine and estimated rent (valuation), and can vary from location to location depending on the cost of living in that area (an example of a feature). The present invention incorporates rental property to adjust this fair market rent value, wherein those units with more features and in better condition are weighted higher, and vice versa. The FMR will be different for different markets, and furthermore takes into consideration the rental costs based on the size of the unit [Godbee, 0047].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz by adopting teachings of Godbee to generate a fair market valuation of the subject property.
Sklarz in view of Godbee teaches system and method further comprising:
applying one of a plurality of feature scoring algorithms to feature data inputs depending on feature type to calculate a numeric feature score for each of the plurality of features for both the set of comparison properties and the subject property (Godbee, The present invention incorporates rental property to adjust this fair market rent value, wherein those units with more features and in better condition are weighted higher, and vice versa. The FMR will be different for different markets, and furthermore takes into consideration the rental costs based on the size of the unit) [Godbee, 0047], 
Sklarz in view of Godbee does not explicitly teach adjustment for features based upon features of comparison property. However, Sklarz teaches To generate a predicted sales price, the VYH trend engine takes the most recent average price, price per bed room, and price per square foot on the trend line generated for similar properties within a radius or rectilinear distance of a subject property, and applies these metrics to the subject property. Trend analysis methods are a significant improvement over comparable market analysis methods, since time adjustment factors can be used and very specific trends can be calculated [Sklarz, 0253]. Haynes teaches that an appraisal of a subject property is generated by adjusting values of feature of the subject property based upon features in the comparable properties [Haynes, page 4].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz in view of Godbee by adopting teachings of Haynes an generate an unbiased appraisal value by giving full consideration to all sales to derive an estimate of value.
Sklarz in view of Godbee and Haynes teaches system and method further comprising:
adjusting, for each comparison property in the set of comparison properties, each numeric feature score based on a difference between the numeric feature scores for the subject property and the comparison property [Haynes, page 4], 

    PNG
    media_image1.png
    169
    832
    media_image1.png
    Greyscale

calculating a feature adjustment value for each of the plurality of features by multiplying a feature adjustment score, a feature adjustment fraction, and a comp modified sale price together for each comparable property in the set of comparison properties (Godbee, The quality of features within each of the unit areas 23 is quantified based on their condition and quantity, wherein a point system is used to quantify the quality and quantity of the features) [Godbee, 0048], 
totaling the feature adjustment values and the modified sale price for each comparison property in the set of comparison properties, thereby yielding an adjusted sale price for each comparison property (Godbee, Along the lower row 24 of Table 1, the rating criteria of each of the features 22 for each of the unit's areas 23 are summed to obtain a total feature factor rating criteria (summation of R1) while the number of features 22 in each unit area 23 is also summed to obtain the total number of feature factors in the unit (summation of F1). These variables serve as input into the estimated rent calculation. The ratings can also denote relative sizing of each of the unit's areas 23 when grading the space/size feature factor) [Godbee, 0048], and 
applying a weighting formula to each comparison property in the set of comparison properties that reflects degree of similarity to the subject property based on an amount of total net adjustments, thereby reaching a final valuation of the subject property (Godbee, Turning to FIG. 9, there is shown a view of the appraisal formula of the present invention, wherein an estimated rent for a specific property is calculated after weighting the various factors of the method against the fair market rent thereof) [Godbee, 0052, Fig. 9 and associated disclosure].

    PNG
    media_image2.png
    520
    685
    media_image2.png
    Greyscale

Regarding claim 2, Sklarz in view of Godbee and Haynes teaches system and method, wherein, in order to select the set of comparison properties, a numeric similarity score for each comparison property in the set of comparison properties is calculated, wherein the numeric similarity score is indicative of a degree of similarity and relevance of the corresponding comparison property to the subject property based on one or more characteristics [Haynes, page 4], 

    PNG
    media_image1.png
    169
    832
    media_image1.png
    Greyscale
.

Regarding claim 3, Sklarz in view of Godbee and Haynes teaches system and method, wherein, in order to calculate similarity scores to select the set of comparison properties, the plurality of search and similarity parameters is selected from the group consisting of property type, transaction type, location proximity, time proximity, gross living area (GLA), modified sale price, and combinations thereof [Haynes, page 4].

    PNG
    media_image3.png
    154
    807
    media_image3.png
    Greyscale


Regarding claim 4, Sklarz in view of Godbee and Haynes teaches system and method, wherein the plurality of features is selected from the group consisting of: 
sale price, concessions, modified sale price, number of bedrooms, number of bathrooms, flooring, fireplace, nearby amenities, contract date adjustment, current market conditions, basement features, energy, property style, remodeling, exterior finish, exterior features, parking, street traffic, gross living area (GLA), basement finished living area, basement unfinished living area, lot size, property age, days on market (DOM), quality of construction, condition, how well property shows, site landscaping, neighborhood, school quality, remarks, and combinations thereof.

Regarding claim 5, Sklarz in view of Godbee and Haynes teaches system and method, wherein the calculation of the numeric feature score further comprises applying either an exponential decay formula or, alternatively, a polynomial regression formula to calculate value for at least some features in the plurality of features (Godbee, The quality of features within each of the unit areas 23 is quantified based on their condition and quantity, wherein a point system is used to quantify the quality and quantity of the features) [Godbee, 0048].

Regarding claim 7, Sklarz in view of Godbee and Haynes teaches system and method, wherein the calculation of the numeric feature score further comprises applying text analysis and/or text mining to text-containing data fields in a plurality of listings in a multiple listing service, wherein the multiple listing service is a service comprising a database of properties, wherein the database comprises the plurality of listings, and wherein each of the listings in the plurality of listings represents a different comparison property from among the set of comparison properties (Sklarz, The Value Your Home ("VYH") invention sources data via a data bus or data communications network (e.g., the Internet) from one or more local and/or remote sources, e.g., Multiple Listing Services ("MLS"), real property tax records, geographic information services ("GIS"), etc.) [Sklarz, 0014].

Regarding claims 8, Sklarz in view of Godbee and Haynes teaches system and method, wherein the calculation of the numeric feature score further comprises applying nominal feature scores to a plurality of aspects and/or attributes within at least one feature in the plurality of features (Godbee, The quality of features within each of the unit areas 23 is quantified based on their condition and quantity, wherein a point system is used to quantify the quality and quantity of the features) [Godbee, 0048].

Regarding claim 9, Sklarz in view of Godbee and Haynes teaches system and method, wherein the calculation of the numeric feature score further comprises converting a categorical symbolic data input into a nominal feature score reflective of general market desirability for at least one feature in the plurality of features (Godbee, The quality of features within each of the unit areas 23 is quantified based on their condition and quantity, wherein a point system is used to quantify the quality and quantity of the features) [Godbee, 0048].

Regarding claim 10, Sklarz in view of Godbee and Haynes teaches system and method further comprising utilizing sales data to adjust for sale price differences over time between a contract date of at least one of the comparison properties in the set of comparison properties and current analysis date [Haynes, page 4].

    PNG
    media_image4.png
    151
    797
    media_image4.png
    Greyscale


Regarding claim 11, Sklarz in view of Godbee and Haynes teaches system and method further comprising adjusting the valuation of a comparable property based on current market conditions by considering factors selected from the group consisting of average days on market (DOM), average listing price vs. contract price, mortgage rates, sale listings, recent sales, short sales of other properties near the subject property, percent rentals, and combinations thereof [Haynes, page 4].

    PNG
    media_image4.png
    151
    797
    media_image4.png
    Greyscale


Regarding claim 12, Sklarz in view of Godbee and Haynes teaches system and method further comprising storing at least one of the plurality of features, the numeric feature scores, and the feature adjustment values (Godbee, The method compiles and stores the data related to the home for later retrieval and access, allowing users to view and see the attributes of the property both visually and textually) [Godbee, 0012].

Regarding claim 13, Sklarz in view of Godbee and Haynes teaches system and method further comprising employing data quality and data cleaning techniques to identify and resolve missing or out-of-range values (Sklarz. The analytic engines of the VYH invention can filter data values for a given data type by discarding abnormal, or "outlier", data values that are outside a reasonable range, or by limiting their deviation from a reference, such as a trend line) [Sklarz. 0221].

Regarding claim 14, Sklarz teaches system for valuating a subject property, the system comprising: 
at least one computer comprising at least one processor operatively connected to at least one non-transitory, computer readable medium, the at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein when executed by the at least one processor the computer executable instructions carry out a set of steps defining an automated valuation model for appraising and valuing a subject property (Sklarz, at least one computer comprising at least one processor operatively connected to at least one non-transitory, computer readable medium, the at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein when executed by the at least one processor the computer executable instructions carry out a set of steps defining an automated valuation model for appraising and valuing a subject property) [Sklarz, 0047], the steps in the set of steps comprising: 
defining a set of features for the subject property, the set of features comprising a plurality of features of the subject property, for each comparison property in a selected set of comparison properties (Sklarz, applies algorithms that weigh the key features of the subject property versus the features of the comparable properties to provide an estimated appraised value (predicted sales price) for the subject property) [Sklarz, 0223], 
Sklarz does not explicitly teach adjustment of feature scores to produce feature score values. However, Godbee teaches system and method for The fair market rent (FMR) is used in the calculation to determine and estimated rent (valuation), and can vary from location to location depending on the cost of living in that area (an example of a feature). The present invention incorporates rental property to adjust this fair market rent value, wherein those units with more features and in better condition are weighted higher, and vice versa. The FMR will be different for different markets, and furthermore takes into consideration the rental costs based on the size of the unit [Godbee, 0047].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz by adopting teachings of Godbee to generate a fair market valuation of the subject property.
Sklarz in view of Dugan teaches system further comprising:
assigning a numerical feature score to each feature in the set of features, for each comparison property in the selected set of comparison properties (Godbee, units with more features and in better condition are weighted higher, and vice versa) [Godbee, 0047],
Sklarz in view of Godbee does not explicitly teach adjustment for features based upon features of comparison property. However, Sklarz teaches To generate a predicted sales price, the VYH trend engine takes the most recent average price, price per bed room, and price per square foot on the trend line generated for similar properties within a radius or rectilinear distance of a subject property, and applies these metrics to the subject property. Trend analysis methods are a significant improvement over comparable market analysis methods, since time adjustment factors can be used and very specific trends can be calculated [Sklarz, 0253]. Haynes teaches that an appraisal of a subject property is generated by adjusting values of feature of the subject property based upon features in the comparable properties [Haynes, page 4].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz in view of Godbee by adopting teachings of Haynes an generate an unbiased appraisal value by giving full consideration to all sales to derive an estimate of value.
Sklarz in view of Godbee and Haynes teaches system and method further comprising:
adjusting each numeric feature score to produce a feature adjustment value for the each feature in the set of features [Haynes, page 4], 

    PNG
    media_image1.png
    169
    832
    media_image1.png
    Greyscale
, and 
valuating the subject property based on the feature adjustment values of the comparison properties in the selected set of comparison properties (Godbee, The FMR will be different for different markets, and furthermore takes into consideration the rental costs based on the size of the unit) [Godbee, 0047].

Regarding claim 15, Sklarz in view of Godbee and Haynes teaches system and method, wherein the steps in the set of steps further comprise: 
calculating a similarity score for each comparison property in a plurality of potential comparison properties, wherein the score is indicative of a degree of similarity of the corresponding comparison property and the subject property based on one or more characteristics, and applying the similarity scores to select the set of comparison properties from the plurality of potential comparison properties [Haynes, page 4], 

    PNG
    media_image1.png
    169
    832
    media_image1.png
    Greyscale
.

Regarding claim 18, Sklarz in view of Godbee and Haynes teaches system and method, wherein the steps in the set of steps further comprise applying text analysis to a plurality of listings in a multiple listing service, wherein the multiple listing service is a service comprising a database of properties, wherein the database comprises the plurality of listings, and wherein each of the listings in the plurality of listings represents a different property (Sklarz, The Value Your Home ("VYH") invention sources data via a data bus or data communications network (e.g., the Internet) from one or more local and/or remote sources, e.g., Multiple Listing Services ("MLS"), real property tax records, geographic information services ("GIS"), etc.) [Sklarz, 0014].

Regarding claim 19, Sklarz in view of Godbee and Haynes teaches system and method, wherein the steps in the set of steps further comprise applying nominal value scores to a plurality of attributes within a feature in the set of features (Godbee, The quality of features within each of the unit areas 23 is quantified based on their condition and quantity, wherein a point system is used to quantify the quality and quantity of the features) [Godbee, 0048].

Regarding claim 20, Sklarz in view of Godbee and Haynes teaches system and method, wherein the steps in the set of steps further comprise utilizing sales data to adjust for sale price differences over time between sales of the comparable properties and current market conditions [Haynes, page 4].

    PNG
    media_image4.png
    151
    797
    media_image4.png
    Greyscale


Regarding claim 21, Sklarz in view of Godbee and Haynes teaches system and method, wherein the steps in the set of steps further comprise adjusting valuation of the subject property based on current market conditions by considering factors selected from the group consisting of: average days on market; average listing price vs. contract price; recent sale price trends of other properties near the subject property; seasonality; demand; inventory; regional/local average housing sale prices; percent of real estate owned by banks; percent of short sales; and percent of rentals [Haynes, page 4].

    PNG
    media_image4.png
    151
    797
    media_image4.png
    Greyscale


Regarding claim 22, Sklarz in view of Godbee and Haynes teaches system and method further comprising: 
a dictionary comprising a plurality of real-estate terms used in selling property (Godbee, Referring now to FIG. 3 through 8, there are shown the various tables utilized to catalog both property-specific data and external property data, whereby the variables of the estimated rent calculation are derived and stored) [Godbee, 0047]; and 
a term matrix capable of isolating commonly-used terms in the plurality of real-estate terms (Haynes, Fan/Hood, Range/Oven) [Haynes, page 3].

Regarding claims 23, Sklarz teaches system for valuating a subject property (e.g. real estate), the system comprising at least one computer comprising at least one processor, where in the at least one processor is operatively connected to at least one non-transitory, computer readable medium having a plurality of computer executable programs stored thereon, the plurality computer executable programs (Sklarz, at least one computer comprising at least one processor operatively connected to at least one non-transitory, computer readable medium, the at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein when executed by the at least one processor the computer executable instructions carry out a set of steps defining an automated valuation model for appraising and valuing a subject property) [Sklarz, 0047] comprising: 
a feature definer, wherein when executed by the at least one processor, the feature definer defines a set of features for a subject property, the set of features comprising a plurality of features of the subject property (Sklarz, applies algorithms that weigh the key features of the subject property versus the features of the comparable properties to provide an estimated appraised value (predicted sales price) for the subject property) [Sklarz, 0223], 
Sklarz does not explicitly teach adjustment of feature scores to produce feature score values. However, Godbee teaches system and method for The fair market rent (FMR) is used in the calculation to determine and estimated rent (valuation), and can vary from location to location depending on the cost of living in that area (an example of a feature). The present invention incorporates rental property to adjust this fair market rent value, wherein those units with more features and in better condition are weighted higher, and vice versa. The FMR will be different for different markets, and furthermore takes into consideration the rental costs based on the size of the unit [Godbee, 0047].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz by adopting teachings of Godbee to generate a fair market valuation of the subject property.
Sklarz in view of Dugan teaches system further comprising:
a score assigner, wherein when executed by the at least one processor, for each comparison property in a selected set of comparison properties, the score assigner assigns a numerical feature score to each feature in the set of features (Godbee, units with more features and in better condition are weighted higher, and vice versa) [Godbee, 0047], 
Sklarz in view of Godbee does not explicitly teach adjustment for features based upon features of comparison property. However, Sklarz teaches To generate a predicted sales price, the VYH trend engine takes the most recent average price, price per bed room, and price per square foot on the trend line generated for similar properties within a radius or rectilinear distance of a subject property, and applies these metrics to the subject property. Trend analysis methods are a significant improvement over comparable market analysis methods, since time adjustment factors can be used and very specific trends can be calculated [Sklarz, 0253]. Haynes teaches that an appraisal of a subject property is generated by adjusting values of feature of the subject property based upon features in the comparable properties [Haynes, page 4].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz in view of Godbee by adopting teachings of Haynes an generate an unbiased appraisal value by giving full consideration to all sales to derive an estimate of value.
Sklarz in view of Godbee and Haynes teaches system and method further comprising:
a feature adjuster, wherein when executed by the at least one processor, for each comparison property in a selected set of comparison properties (Godbee, The present invention incorporates rental property to adjust this fair market rent value, wherein those units with more features and in better condition are weighted higher, and vice versa. The FMR will be different for different markets, and furthermore takes into consideration the rental costs based on the size of the unit) [Godbee, 0047] adjusting each numeric feature score to produce a feature adjustment value for the each feature in the set of features [Haynes, page 4], 

    PNG
    media_image1.png
    169
    832
    media_image1.png
    Greyscale
, and 
a valuation calculator, wherein when executed by the at least one processor, for each comparison property in a selected set of comparison properties, the valuation calculator valuates the subject property based on the feature adjustment values (Godbee, The FMR will be different for different markets, and furthermore takes into consideration the rental costs based on the size of the unit) [Godbee, 0047].

Regarding claim 24, Sklarz in view of Godbee and Haynes teaches system, wherein one or more of the plurality of computer executable programs defines an automated valuation model for appraising and valuing the subject property (Sklarz, at least one computer comprising at least one processor operatively connected to at least one non-transitory, computer readable medium, the at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein when executed by the at least one processor the computer executable instructions carry out a set of steps defining an automated valuation model for appraising and valuing a subject property) [Sklarz, 0047].


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sklarz et al. US Publication 2002/0087389 in view of Godbee US Publication 2014/0289136 and Carvana.com.

Regarding claim 25, Sklarz teaches system for predicting value of one or more items (e.g. real estate). Sklarz does not teach item to be inclusive of vehicles, fine art, decorative art, musical instruments, and other saleable objects; intellectual property, including but not limited to, patents, copyright, trademarks, systems and methods, human capital, software programs, databases, and digital content; and financial instruments, such as, for instance, publicly-offered securities, initial public offerings (IPOs), secondary offerings, and mergers and acquisitions [applicant’s disclosure 0007]. However, Carvana teaches that valuation systems can be extended to determine values of items of high value [Carvana, page 1,2].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz by adopting teachings of Carvana and extend the scope of system to be used for determining valuations of items other than real estate.
Sklarz in view of Carvana teaches system for predicting value of one or more items (e.g. automobiles), the system comprising at least one computer comprising at least one processor, where in the at least one processor is operatively connected to at least one non-transitory, computer readable medium having a plurality of computer executable programs stored thereon, the plurality computer executable programs (Sklarz, at least one computer comprising at least one processor operatively connected to at least one non-transitory, computer readable medium, the at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein when executed by the at least one processor the computer executable instructions carry out a set of steps defining an automated valuation model for appraising and valuing a subject property) [Sklarz, 0047] comprising: 
a data compiler, wherein when executed by the at least one processor [Sklarz, 0047], the data compiler compiles data from one or more past sales, and the one or more past sales are of items belong to a same category as that of one or more items to be valuated (Sklarz discloses that Sales price prediction is essentially synonymous with valuation. Sales price prediction can rely on many types of valuation methodologies, but the most common types are comparable market analysis and trend analysis. "Comparable market analysis" predicts a sale price based on actual ("historic") sales prices of similar properties, where "similar" has a range of meanings. "Similar" can include a geographic area surrounding a subject property, or neighborhoods with similar attributes located elsewhere in the city, state, nation, or geographic radius. "Similar" can also include physical attributes of a structure, e.g., number of bedrooms, total living area, swimming pool area, number of parking spaces, etc. "Similar" can further include proximity to certain types of infrastructure, e.g., K-12 schools, universities, public parks, freeway interchanges, libraries, etc.) [Sklarz, 0007], 
a data analyzer, wherein when executed by the at least one processor, the data analyzer analyzes the one or more past sales [Sklarz, 0007], and 
a prediction engine, wherein when executed by the at least one processor, the prediction engine predicts a value of the one or more items to be valuated based on the analyzed data from the one or more past sales (Sklarz discloses that "Trend analysis" predicts the sales price of a property by applying algorithms, usually multiple regression algorithms, to historical times series data. The most common trend analysis uses a Least Squares Deviation algorithm) [Sklarz, 0007].



Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sklarz et al. US Publication 2002/0087389 in view of Godbee US Publication 2014/0289136,  Mathews Haynes generated Appraisal of a property labeled as Sample of an Appraisal hereinafter referred to as Haynes and Saul McLeod published article “Likert scale definition, examples and analysis”.

Regarding claims 6 and 17, Sklarz in view of Godbee and Haynes does not explicitly teach using commercially known Likert Scale (a multipoint scale) to grade subjective judgement. However, McLeod teaches that Likert Scale (a multipoint scale) is used to allow individuals to express how much they agree or disagree with a particular statement (feature), and allows respondents to indicate their positive-to-negative strength of agreement regarding the statement (feature) [McLeod, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz in view of Godbee and Haynes and gather strength of opinion using a multipoint scale to determine a degree of opinion.
Sklarz in view of Godbee, Haynes and McLeod teaches system and method, wherein the calculation of the numeric feature score further comprises applying Likert scale measurements to grade subjective judgments as numeric rankings for at least some features in the plurality of features (McLeod, Likert Scale (a multipoint scale) is used to allow individuals to express how much they agree or disagree with a particular statement (feature), and allows respondents to indicate their positive-to-negative strength of agreement regarding the statement (feature)) [McLeod, page 1].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sklarz et al. US Publication 2002/0087389 in view of Godbee US Publication 2014/0289136, Mathews Haynes generated Appraisal of a property labeled as Sample of an Appraisal hereinafter referred to as Haynes and Jennifer Ledwith published document “Exponential function and decay”.

Regarding claim 16, Sklarz in view of Godbee and Haynes does not explicitly teach using exponential decay formulae. However, Sklarz teaches The trend engine also uses a second multiple regression technique, called a hedonic model, to predict sales prices based upon the attributes of a subject property, e.g., number of bedrooms, baths, living area, age, etc. This hedonic model uses a "least absolute deviation" (LAD) multiple regression technique [Sklarz. 0254].  Ledwith teaches exponential decay describes the processs of reducing an amount by a consistent percentage rate over a period of time [Ledwith, page 1]. Ledwith further recites The exponential decay formula is useful in a variety of real world applications, most notably for tracking inventory that's used regularly in the same quantity (like food for a school cafeteria, in real estate, for example, air conditioning unit, water heater, etc.) and it is especially useful in its ability to quickly assess the long-term cost of use of a product over time.”.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Sklarz in view of Godbee and Hayne by adopting teachings of Ledwith and exponentially decay certain features to predict appraisal value of the features which are used on regularly basis.
Sklarz in view of Godbee, Hayne and Ledwith teaches system and method, wherein the steps in the set of steps further comprise applying one or more exponential decay formulas [Ledwith, page 1].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


December 6, 2022